DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 3/3/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 are pending.

Withdrawal of Rejections/Objections
	The objection to the drawings is withdrawn in view of the amendment to the drawings.
	The objections to the specification are withdrawn in view of the amendments to the specification.
	The rejection of claims 1-3, 5-6, 13, 15-18, 27-36, 38-39, 46 and 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.
	The rejection of claims 1-6, 15-18, 27-30, 48 and 52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a cancer which expresses Axl using the claimed ADC comprising antibodies to Axl, does not reasonably provide enablement for methods of treating a subject having a cancer which does NOT express Axl using the claimed ADC is withdrawn in view of the amendment to the claims.

	The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
	
Response to Arguments

Priority
	As stated in the non-final action mailed 9/8/2020, the instant set of claims have priority to 10/21/16 because PCT/EP2016/066353 does not contain the specific dosings required by the instant of claims.  Specifically, the PCT application does not refer to “at least one cycle comprising administration one a week for three consecutive weeks, followed by a one week rest…so that each cycle time is 28 days” nor does the PCT application refer to the subject matter of claims 15, 17-18 and 27-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 remain rejected under 35 U.S.C. 103 as being unpatentable over Breij et al WO 2016/005593 (priority to 7/11/2014) or Breij et al US 10201607 (priority to 7/11/2014) or Breij et al US 10500276 (priority to 7/11/2014) in view of Robert et al WO 2016/091891 (priority to 12/9/2014), Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.  The reasons for this rejection are of record in the non-final action mailed 9/8/2020.
Applicant argues that the secondary references are to completely different targets and that the Examiner is using impermissible hindsight in constructing the rejection.  First, the secondary references are analogous art in that they are using antibody-drug conjugates (ADC) for the treatment of cancer.  Thus, since applicant’s invention is directed to treating cancer using ADC and since the secondary references are also directed to using ADC for treating cancer, those of ordinary skill in the art would look to the analogous art.  Second, in response to applicant's argument that the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that it “was known in the art…that treatment regimens designed for a given ADC could not be relied on as being applicable to a different class of ADCs, particularly ADCs against a different target” and cites the examples in Govindan to show that they used varying dosing schedules for ADCs against different targets. While Govindan does using different dosing schedules, the reference clearly states that “the person of ordinary skill will realize that a variety of factors, such as age, general health, specific organ function or weight, as well as effects of prior therapy on specific organ systems…may be considered in selecting an optimal dosage of immunoconjugate, and that the dosage and/or frequency of administration may be increased or decreased during the course of therapy” (para 19).  Thus, the reference is saying that optimization is within the purview of those skilled in the art.  This is further supported by MPEP 2144.05(II) which states that ““[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Additionally, applicant is trying to support his assertion that it “was known in the art…that treatment regimens designed for a given ADC could not be relied on as being relied on as being applicable to a different class of ADCs” (emphasis added).  Nowhere does the reference state that one therapeutic regimen designed for one ADC cannot be used for another ADC.  
Furthermore, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). As dosing and modes of administration are known to the ordinary artisan (as illustrated by Govindan, para 19), Sievers et al (col. 10-13) and Schultz et al (summary)), it would have been obvious to optimize both the dosing regimens and mode of administration to meet the needs of the patient at the time the invention was made.  Given the clear teachings of the prior art to use applicant’s claimed dosing regimens the administration of ADC to cancer patients, one of ordinary skill in the art at the time the invention was made would have been motivated to use the known dosing schedules for the administration of the ADC for the treatment of cancer. The various dosing regimens encompassed by the instant claims 
Applicant also argues unexpected results and cites Example 1 as showing that the dose of 3Q4W is safer than the dose of 1Q3W because the exposure in the more frequent dosing schedule (the one that is claimed) is about 17% below the exposure of the less frequent dosing schedule.  Example 1 is directed to using a pharmacokinetic model that predicts the MMAE exposure in humans.  This is a predication and not objective evidence and, thus, not a proper showing of unexpected results.  Even if this were a proper showing of unexpected results, the prior art references (Govindan et al, Sievers et al and Schulz et al) show that applicant’s claimed dosing schedule in known in the art and known to be used for ADC.  There are three references which show that the dosing regimen in known in the art and this is a strong showing that the claimed dosing schedule in known in the art and, while secondary considerations must be taken in account, they do not “necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). (MPEP 2145).  Thus, it is the Examiner’s position that a showing that three different references (Govindan et al, Sievers et al and Schulz et al) using different ADC in the claimed dosing schedule is a strong showing and  applicant’s alleged unexpected results are ultimately insufficient to overcome obviousness conclusion.
	



Claim 52 remains rejected under 35 U.S.C. 103 as being unpatentable over Robert et al WO 2016/091891 (priority to 12/9/2014) in view of Firestone et al US 6214345, Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.  The reasons for this rejection are of record in the non-final action mailed 9/8/2020.
Please note that claim 4 has been removed from this rejection in view of amendment to claim 4 to limit the anti-AXL antibodies to containing the specific CDRs.
Applicant re-iterates that arguments from the previous rejection.  This arguments have been addressed above.



52 remains rejected under 35 U.S.C. 103 as being unpatentable over Breij et al American Association of Cancer Research (4/2015), pages 1-2, abstract #634 in view of Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.  The reasons for this rejection are of record in the non-final action mailed 9/8/2020.
Please note that claim 4 has been removed from this rejection in view of amendment to claim 4 to limit the anti-AXL antibodies to containing the specific CDRs.
Applicant re-iterates that arguments from the previous rejection.  This arguments have been addressed above.




Claim 52 remains rejected under 35 U.S.C. 103 as being unpatentable over Rilatt et al WO 2015/1622963 (priority to 4/25/2014) in view of Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.  The reasons for this rejection are of record in the non-final action mailed 9/8/2020.
Please note that claim 4 has been removed from this rejection in view of amendment to claim 4 to limit the anti-AXL antibodies to containing the specific CDRs.
Applicant re-iterates that arguments from the previous rejection.  This arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-Statutory Double Patenting Rejections over US 10201607 and US 10500276 and corresponding issues of common ownership
Claims 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 24-25 of Breij et al U.S. Patent No. 10201607 or  claims 1-35 of Breji et al US 10500276 in view of Robert et al WO 2016/091891 (priority to 12/9/2014), Govindan et al US 
Applicant re-iterates that arguments from the previous rejection.  This arguments have been addressed above.

Claims 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 remain directed to an invention not patentably distinct from claims 7-11 and 24-25 of commonly assigned US 10201607 or from claims 1-35 of commonly assigned US 10500276. Specifically, the reasons have been discussed above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 10201607 and 10500276, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
Applicants did not address this.

 Non-Statutory Double Patenting Rejections over US Patent 10765743 (issued from application 16248402) and corresponding issues of common ownership
Claims 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of Breij et al US 10765743 in view of Robert et al WO 2016/091891 (priority to 12/9/2014), Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.
Applicant should note that this was a provisional rejection in the non-final action mailed 9/8/2020 and is no longer a provisional rejection because 16248402 issued as US 10765743.  The rejection is re-iterated below.
Breij et al claims methods of treating solid and hematological or solid cancers (leukemia, lung, ovarian, thyroid and the others listed in applicant’s claims 33-34) using ADC comprising antibodies to Axl wherein the antibodies can be antibody 107 and wherein the drug is MMAE linked to the antibody through a val-cit, PAB linker.  The antibodies are the same as applicant’s antibodies (a) (SEQ ID NO. 1 of the reference contains applicant’s CDRs of SEQ ID NO. 36, 37 and 38 and is applicant’s SEQ ID NO. 1; SEQ ID NO. 2 of the reference contains applicant’s CDRs of SEQ ID NO. 39, GAS and 40 and is applicant’s SEQ ID NO. 2).  The cancers are also defined as resistant to tyrosine kinase inhibitors, EGFR inhibitors and BRAF inhibitors (pages 69-70) and the dose is defined as 0.02-100 mg/kg with small dose ranges of 0.5-2 mg/kg and the doses 
The reference does not disclose the “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days,  the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) and the combination with another anti-cancer agent.
Robert et al discloses ADC comprising antibodies to Axl and MMAE for the treatment of the same cancers as in the primary reference and wherein the ADC can be used in combination with another anti-cancer agent (summary, pages 2, 28-30, 32, 33-35m 38 and entire reference).
The dosing in a regime of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art of immunoconjugate dosing.  For example, Govindan et al discloses a variety of different ADC comprising a variety of different antibodies linked to SN38 for the treatment of cancers wherein the conjugates are administered weekly and more specifically once every three weeks followed by one week of rest (para. 19 and entire 
Since the primary reference discloses and claims using the same ADC as applicant’s for the treatment of the same cancers as applicants in doses of 0.02-100 mg/kg with small dose ranges of 0.5-2 mg/kg and that the doses can be determined by those of skill in the art and be adjusted to provide the desired response and since Govindan et al, Sievers et al and Schulz et al show that the dosing regimes of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art, it would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to use the known dosing regimes of Govindan et al, Sievers et al and Schulz et al in the primary reference with the expected benefit of treating cancers.   The combination of the ADC with another anti-cancer agent in obvious in view of Robert et al which discloses treatments of cancers (the same one as the primary reference) using ADC comprising antibodies to Axl and MMAE and another anticancer agent.
Response to Arguments
Applicant’s arguments have been addressed above.


s 1-6, 13, 15-18, 27-36, 38-39, 46, 48 and 52 are directed to an invention not patentably distinct from claims 1-46 of commonly assigned application 10765743. Specifically, the reasons have been discussed above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 10765743, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Response to Arguments
Applicants did not address this.



New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 does not further limit claim 4 because claim 4 is limited to methods of treating AXL expressing cancers using a conjugate comprising anti-AXL antibody which comprises a “VH region comprising the CDR1, CDR2, and CDR3 sequences of SEQ ID NOs: 36, 37, and 38, respectively; and a VL region comprising the CDR1, CDR2, and CDR3 sequences of SEQ ID NO: 39, the sequence GAS, and SEQ ID NO: 40, respectively”, whereas claim 5 is also directed to other anti-AXL antibodies (see parts (b) and (c) of claim 5).
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Provisional Non-Statutory Double Patenting Rejections over application 15742818 
Claim 52 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74, 85-90 and 93-100 of reference application 
This is a provisional rejections because the claims not been patented. 
The reference application claims methods of treating NSCLC using a combination of erlotinib and an ADC comprising an anti-AXL antibody conjugated through mc-val-cit-PAB to MMAE wherein the antibody does not compete with GAS6 for binding to human AXL.  Because applicant’s claims are directed to methods “comprising” the ADC and since “comprising” is open language, the claims of the instant application can include other agents.
The reference application does not claim the “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days,  the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles).
The dosing in a regime of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art of immunoconjugate dosing.  For example, Govindan et al discloses a variety of 
Since the primary reference claims using the same ADC as applicant’s for the treatment of the same cancers as applicants and since Govindan et al, Sievers et al and Schulz et al show that the dosing regimens of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art, it would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to use the known dosing regimens of Govindan et al, Sievers et al and Schulz et al in the primary reference with the expected benefit of treating cancers.   


Claims 1-6, 13, 15-17, 27-28, 30-31, 33-34 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74, 85-88 and 93-100 of reference application 15742818 in view of Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.

The reference application claims methods of treating NSCLC using a combination of erlotinib and an ADC comprising an anti-AXL antibody conjugated through mc-val-cit-PAB to MMAE wherein the antibody does not compete with GAS6 for binding to human AXL.  The anti-AXL antibodies can be antibodies 107, 148 and 733 (pages 39-40 of ‘818 specification) and these antibodies are the same as those in applicant’s claim 1.
The reference does not disclose the “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles).
The dosing in a regime of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art of immunoconjugate dosing.  For example, Govindan et al discloses a variety of different ADC comprising a variety of different antibodies linked to SN38 for the treatment of cancers wherein the conjugates are administered weekly and more specifically once every three weeks followed by one week of rest (para. 19 and entire 
Since the primary reference claims using the same ADC as applicant’s for the treatment of melanoma and since Govindan et al, Sievers et al and Schulz et al show that the dosing regimens of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art, it would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to use the known dosing regimens of Govindan et al, Sievers et al and Schulz et al in the primary reference with the expected benefit of treating cancers.   


Provisional Non-Statutory Double Patenting Rejections over application 16891796 
Claims 1-6, 13, 15-17, 27-28, 30-36, 38-39, 46, 48 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-105 of reference application 16891796  in view of Govindan et al US 2014/0170063, Sievers et al WO 2010/081004 and Schulz et al US 2011/0010828.
This is a provisional rejections because the claims not been patented. 

The reference application does not claim the “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days,  the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles).  
The dosing in a regime of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art of immunoconjugate dosing.  For example, Govindan et al discloses a variety of different ADC comprising a variety of different antibodies linked to SN38 for the treatment of cancers wherein the conjugates are administered weekly and more specifically once every three weeks followed by one week of rest (para. 19 and entire reference).  The reference also discloses that the dosages and schedule of 
Since the primary reference claims using the same ADC as applicant’s for the treatment of the same cancers as applicants and since Govindan et al, Sievers et al and Schulz et al show that the dosing regimens of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art, it would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to use the known dosing regimens of Govindan et al, Sievers et al and Schulz et al in the primary reference with the expected benefit of treating cancers.   



Provisional Non-Statutory Double Patenting Rejections over application 16069395 
Claims 1-6, 13, 15-17, 27-28, 30-31, 35-36 38, 46, 48 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11, 13-14, 16, 21, 24-25, 30, 32-33, 35-38, 41, 44, 47-50, 52, 54, 57-60, 
This is a provisional rejections because the claims not been patented. 
The reference application claims methods of treating melanoma using a combination of MAP kinase inhibitor and an ADC comprising anti-AXL antibody linked through mc-val-cit-PAB to MMAE.  The anti-AXL antibodies can be antibody 107 (which are the same as the antibodies in applicant’s claim 1(a)).  The melanoma has a BRAF mutation.
The reference application does not claim the “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days,  the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles).  
The dosing in a regime of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art of immunoconjugate dosing.  For example, Govindan et al discloses a variety of different ADC comprising a variety of different antibodies linked to SN38 for the 
Since the primary reference claims using the same ADC as applicant’s for the treatment of melanoma and since Govindan et al, Sievers et al and Schulz et al show that the dosing regimens of “at least one cycle comprising administration once a week for three consecutive weeks, followed by a one week resting period without any administration of ADC so that each cycle time is 28 days including the resting period”, the administration on days 1, 8 and 15 of the cycle of 28 days, the number of cycles between 2-48, the treatment cycle being followed by a maintenance cycle (administration of ADC once every three weeks and between 2-48 cycles) is known in the art, it would have been obvious to one of ordinary skill in the before the effective date of the claimed invention to use the known dosing regimens of Govindan et al, Sievers et al and Schulz et al in the primary reference with the expected benefit of treating cancers.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ) fourth paragraph, rejection) presented in this Office action.  See MPEP § 706.07(a).  
Also, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/3/21 prompted the new ground(s) of rejection (the new double patenting rejections) presented in this Office action.  See MPEP § 609.04(b).  
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643